internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-prl-115101-03 date date legend date taxpayer trust a taxpayer trust b son daughter year w year year x y z attorney accounting firm date date prl-115101-03 dear this is in response to your authorized representative’s letter dated date and prior correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer created trust a and taxpayer created trust b both irrevocable trusts for the benefit of their family pursuant to trust a section ii until the death of taxpayer the trustee is to pay to or apply for the benefit of taxpayer son and daughter and their living children so much of the net_income or principal of the trust estate as the trustee in his discretion deems necessary for their proper support maintenance education or health any undistributed_income is to be added to the principal at the end of each year upon taxpayer 2’s death trust a terminates and the principal and accumulated income is equally distributed to son and daughter if either child should die prior to the termination of trust a that child's share is to be distributed to his or her children per stirpes trust b section ii requires net_income to be accumulated and added to the principal of the trust estate at the end of each year principal may be paid to or applied for the benefit of son and daughter in such amounts as the trustee deems advisable to provide for their support maintenance education or health trust b terminates upon the death of the latter of taxpayer and taxpayer upon termination the principal and accumulated income is to be equally distributed to son and daughter if either child should die prior to the termination of trust b that child's share is to be distributed to his or her children per stirpes in year taxpayer transferred to trust a property with a reported value of dollar_figurew as of the date of the transfer in year year and year taxpayer transferred to trust b property with reported values of dollar_figurex dollar_figurey and dollar_figurez respectively as of the date of the transfers taxpayer and taxpayer hired attorney to provide estate_tax planning tax compliance and gift_tax_return preparation attorney however failed to timely advise taxpayer and taxpayer to allocate their available gst exemptions to the year year and year transfers as applicable attorney retained accounting firm to prepare form sec_709 united_states gift and generation-skipping_transfer_tax returns for taxpayer and taxpayer accounting firm however was not retained until date attorney provided accounting firm with the amount and date of the gifts to be reported as well as the amount of gst_exemption to allocate on each form_709 the form sec_709 allocating taxpayer 1’s gst_exemption to her year transfer and taxpayer 2’s gst_exemption to his year year and year transfers were not filed until date the amount of gst_exemption allocated to each transfer was based upon the value_of_the_gift as of the date of the respective transfer rather than the value as of date prl-115101-03 taxpayer and taxpayer are requesting an extension of time pursuant to sec_2642 and sec_301_9100-3 to make allocations of their gst exemptions and that the allocations be effective as of the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return as applicable to transfers made during the years under consideration sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion ration shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date prl-115101-03 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for taxpayer to make an allocation of her available gst_exemption in respect to the transfer to trust a in year and taxpayer to make allocations of his available gst_exemption in respect to the transfers to trust b in year year and year the allocations will be effective as of the date of the transfers to trust a and trust b and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to each trust prl-115101-03 these allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust a or trust b in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
